I concur in the decree rendered in this case, for the reason that, inasmuch as the sixth day after the rendition of the judgment of the Court of Appeal was Sunday, a legal holiday, the judgment became final and executory on the next day, Monday; and the petition for a rehearing, filed on that day, was too late. But I do not think it would have made any difference if the fifth day, Saturday, had been a legal holiday.
The statute says that the judgments of the Courts of Appeal, on appeals from the city courts of New Orleans, shall become final and executory on the sixth day after they are rendered, and that the judgments of the Courts of Appeal in other cases shall become final and executory on the fifteenth day after they are rendered, unless the last day (meaning the sixth day, or the fifteenth day, as the case may be) shall fall on a legal holiday, in which case the delay shall be extended (meaning the delay for execution shall be extended) to the next legal day. The majority opinion seems to be that the expression "the last day," in the clause "unless the last day shall fall on a legal holiday," means the fifth day, or the fourteenth day, as the case may be. The majority opinion seems to be that, if the fifth day, or the fourteenth day, as the case may be, falls on a legal holiday, the judgment shall not become executory until the seventh day, or the sixteenth day, as the case may be; or, in fact, until the next legal day after the sixth or fifteenth day, as the case may be. I do not see any reason why the execution of a judgment that is executory on the sixth day after it is rendered should be postponed to the seventh day, merely because the fifth day fell on a legal holiday; or why a judgment *Page 283 
that is executory on the fifteenth day after it is rendered should be not executory until the sixteenth day merely because the fourteenth day fell on a legal holiday. The judgment debtor is not compelled or expected to wait until the fifth day, or the fourteenth day, as the case may be, to file his petition for a rehearing. In allowing five clear days, or fourteen clear days, as the case may be, for the filing of petitions for rehearing, the statute does not exclude holidays. There is no more reason for excluding the fifth day, or the fourteenth day, as the case may be, for being a holiday, than there would be for excluding any other intervening holiday.
As I read and understand the statute, it says that the judgments of the Courts of Appeal shall become final and executory on the sixth day, or the fifteenth day, as the case may be, after their rendition; provided, of course, that if the sixth day, or the fifteenth day, as the case may be, falls on a legal holiday, the delay for execution shall be extended to the next day that is not a legal holiday. This proviso, I suppose, however unnecessary, was put into the statute to make it precise. At any rate, the language leaves very little room for interpretation.